UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 15, 2012 LINN ENERGY, LLC (Exact name of registrant as specified in its charters) Delaware 000-51719 65-1177591 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation or organization) 600 Travis, Suite 5100 Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (281) 840-4100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry Into A Material Definitive Agreement. On May 10, 2012, Linn Energy, LLC (the “Company”) entered into that certain Second Amendment (the “Second Amendment”) to the Fifth Amended and Restated Credit Agreement among the Company, as borrower, Wells Fargo Bank, National Association (as successor to BNP Paribas), as administrative agent, and the lenders and agents party thereto (the “Credit Facility”).The Second Amendment amends the Credit Facility to among other things (i) affirm an increase in the borrowing base to $3.5 billion, subject to a maximum credit amount of $2 billion, (ii) extend the maturity to April 6, 2017, and(iii) reduce the applicable margin for both London Interbank Offered Rate (LIBOR) borrowings and Alternate Base Rate borrowings. The foregoing description of the Second Amendment does not purport to be complete and is qualified in its entirety by reference to the Second Amendment, a copy of which is filed with this Current Report on Form 8-K as exhibit 10.1. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Second Amendment, dated effective May 10, 2012, to Fifth Amended and Restated Credit Agreement among Linn Energy, LLC, as borrower, Wells Fargo Bank, National Association, as administrative agent, and the lenders and agents party thereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. LINN ENERGY, LLC Date: May 15, 2012 By: /s/ CHARLENE A. RIPLEY Charlene A. Ripley Senior Vice President andGeneral Counsel
